Order entered September 20, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00885-CV

                            MIKE AVERETT, ET AL., Appellants

                                             V.

                                 CAPX REALTY, LLC, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-00950

                                          ORDER
       The Court has before it appellee’s September 18, 2013 unopposed motion for extension

of time to file appellee’s brief. The Court GRANTS the motion and ORDERS appellee to file

its brief by October 28, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE